On Petition foe Rehearing.
Jobdan, J.
Counsel in addition to those who represented appellee at the former hearing have intervened, and, in behalf of appellee petitioned for a rehearing. They contend that according to the grammatical construction the per diem awarded by the amendatory act of 1895 (Acts 1895, p. 74) to the members of the county board'of review must be limited to the two freeholders appointed by the judge of the circuit court. The argument is advanced that the relative clause “who shall each be paid,” etc., refers and applies solely to the two freeholders, and consequently they alone, to the exclusion of the other members of the board, are entitled to receive for their services the compensation prescribed by the statute. This contention can not prevail, unless resort be had to a strained construction of the law. In support of the grammatical interpretation or construction for which counsel contend we are referred to Fowler’s English Grammar, 570, where the author says: “Where there are two words in a clause each capable of being an antecedent, the relative refers to the latter.” This grammatical rule as above asserted is not an unvarying one under all circumstances and the application thereof is frequently controlled by punctuation disclosing a different intent. In 23 Am. & Eng. Ency. Law, 369, it is said: “In *623accordance -with strict grammatical construction, qualifying words and phrases should be confined to their next antecedent, in the absence of punctuation showing a different intent. This rule is frequently of no effect, and, indeed, is so often disregarded that the contrary might seem to be established; but, whatever be the rule, it is subservient to the real purpose of the statute, and qualifying words and phrases may be extended to all parts of the sentence, and even to words in other sections, to effectuate the legislative intention, which is the true end of all rules of construction.”
In the appeal of Fisher v. Connard, 100 Pa. St. 63, the words of the statute there involved were: “Taxes, charges, assessments, and municipal claims, whose lien,” etc. The relative was separated from the series of nouns preceding it by a comma. The contention in that case was that the relative, “whose lien,” applied and referred alone to the last antecedent, “municipal claims.” This contention the court denied, saying: “Our best judgment is that Taxes, charges, assessments and municipal claims’ in the act of 1861, were all intended as antecedents of the word Tien,’ and if this makes good law, the grammatical construction is not so important.”
While it may be said that the grammatical construction of a statute is one of the methods of interpretation, still it is not always the true mode, and must yield to the manifest intention of the legislature, as the grammatical sense and structure of the sentences, and propriety of language therein employed, will not be adhered to if inconsistent with the declared purpose, or if to do so would render the law inconsistent or absurd. State v. Myers, 146 Ind. 36, 23 Am. & Eng. Ency. Law, 368.
It appears that the statute in question declares that “Such board shall be composed of the county assessor, county auditor and county treasurer, and two freeholders to be appointed by the judge of the circuit court, who shall each be paid,” etc. It will be observed that the relative pronoun *624“who” is preceded by a comma. While, as a general rule, ¡the authorities assert that it may be assumed that the draftsman or framer of a bill for an act of the legislature was versed in the rules of grammar and punctuation, still such presumption is not always a safe one for the guidance of a court in the interpretation of a statute. But in the solution of the question in the case at bar we may apply this rule, and assume that had the draftsman or framer of the act herein involved intended that the relative pronoun “who” was to be understood in the restrictive sense for which counsel contend, the word would not have been preceded by a comma. An inspection of the act as it appears on file in the office of the Secretary of State, as it came from the hands of the legislative and executive departments, discloses that the punctuation of the provisions thereof in controversy correspond with and is identically the same as the punctuation in the statute as printed in the official act's of 1895, on page 75.
The grammatical rule that when a relative pronoun follows it's antecedent, and is used in a restrictive sense, the comma should not precede it, is well settled. Vide Brown’s Grammar of English Grammars, 229; Complete English Grammar (Ind. Series), 194; Lockwood’s Lessons in English, 225. In Hill’s Elements of Rhetoric and Composition, page 107, it is said: “A relative pronoun with several antecedents should be preceded by a comma.” In Lockwood’s Lessons in English, the author says: “If the relative pronoun refers to each of a series of nouns it should be separated from the series by a comma.” Reading the provision in controversy in the light of these well established principles, and it is manifest that the word “who” was not intended by the draftsman of the act, nor by the legislature in the enactment thereof, to be limited or restricted alone to the noun “freeholders,” as its antecedent, but was intended to refer to each of the series of nouns preceding it, namely, county assessor, county auditor, county *625treasurer, and two freeholders. The relative pronoun “who,” as employed in the act in question, may be said to perform dual functions, serving as a pronoun, and also as a conjunction; being equivalent to the words “and they,” etc. The language used is, “who shall each be paid,” etc., thereby emphasizing the fact that the per diem prescribed was awarded to each and every one of the members composing the board of review. The word “each” as therein used is a distributive adjective pronoun, and denotes or refers to every one of two or more comprising the whole of the series mentioned. See 10 Am. & Eng. Ency. Law (2d ed.), 392; Anderson’s Law Dict.; Adams Express Co. v. City of Lexington, 83 Ky. 657-660; Fowler’s English Grammar, 298, 543; Century Dict.
Had the legislature intended to limit to the two freeholders the compensation provided, it would, no doubt, have found apt and appropriate language to disclose its intention in that respect, as was done in the act of 1881, wherein it was declared that the county board of equalization should be composed of the board of commissioners and fohr freeholders, to be appointed by the judge of the circuit court. The positive language used in that act to limit or confine to the freeholders the per diem prescribed was: “And the said freeholders shall receive as a compensation for their services the sum of $2.50 each per day,” etc. At the time of the last-mentioned statute the members of the board of commissioners, under a then existing law, were members of the county board of equalization, and their compensation for serving thereon was fixed at $3.50 per day. §5823 R. S. 1881. The fact that the compensation of the board of commissioners for serving on the board of equalization had already been fixed and prescribed at $3.50 per day by the fee and salary act then in force, fully accounts for and explains the reason of the legislature in limiting to the freeholders the compensation of $2.50 per day, as prescribed in the said act of 1881.
*626We do not wish, to be understood as intimating that the punctuation of the act in question is a controlling feature in its interpretation, or that the question involved, as to whether appellant was entitled to the per diem, is one which may be said, under the law, to be evenly balanced, for when the word “each”, used in connection with the relative “who”, is considered, and accorded its proper meaning, it becomes perfectly plain that the per diem in question is by the law awarded to each and every member of the board of review. In passing, we may note that Mr. Bishop in his work on Written Laws, at §78, says that punctuation, in the interpretation of statutes, is not of controlling effect, but seems, the author says, “to have been permitted to turn the scale in an evenly balanced case.”
In closing their argument upon the petition, counsel admit that if the statute in question, when properly construed, can not be said to award the per diem not only to the freeholders, but also to the auditor, treasurer, and assessor, “then they are entitled to receive it; otherwise not.” This may be said to be virtually a concession on the part of counsel and there is no merit in the proposition advanced and urged for consideration by appellee at the previous hearing, to the effect that if the provisions of §114 of the tax law of 1891 (Acts 1891, p. 199), as amended by the act of 1895 (Acts 1895, p. 74), entitled appellant to receive the per diem therein provided, then by virtue of §116 of the salary act' of 1895, a later statute, he was required to return it to the county treasury. The insistence being that §114 was so modified and changed by virtue of §116 of the fee and salary law of 1895 that appellant was not entitled to receive and hold the per diem as his own.
In conclusion we may mention the fact that since the original opinion in this appeal was handed down on January 9th of the present year, placing the construction which we did on the provisions of §114 of the tax law in controversy, the legislature, by an' act approved February *62725, 1903 (Acts 1903, p. 51), passed a law whereby §114 of the tax statute of 1891 was again amended; and the provisions of the act as amended in 1895 in regard to the persons constituting the county board of review, and the per diem of the members thereof, were reenacted verbatim et literatim. We therefore must regard this act of the legislature, in the absence of any showing' therein to the contrary, as fully adopting and giving sanction to the construction or interpretation placed by the court upon the provisions of the act in controversy. Indianapolis, etc., R. Co. v. Guard, 24 Ind. 222, 87 Am. Dec. 327; Hilliker v. Citizens St. R. Co., 152 Ind. 86; Board, etc., v. Conner, 155 Ind. 484.
The construction of the statute having at least impliedly received the sanction and approbation of the legislative department, we, for this reason in addition to others, are satisfied with the result reached at the former hearing. The petition is therefore overruled.